Citation Nr: 1002223	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.  

2.  Entitlement to service connection for left arm 
disability. 

3.  Entitlement to service connection for Klinefelter's 
syndrome to include gynecomastia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.L. and M.R.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 26, 1969, to May 
7, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Board hearing was conducted in April 2006.  The Board 
reopened claims for service connection for a left arm 
condition and Klinefelter's syndrome in July 2006, and 
remanded the case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's preliminary review of the record in this case 
reveals several inconsistencies which require further medical 
clarification. 

Medical opinions obtained in May 2009 refer to inservice 
injuries to the left shoulder and arm, and also to trauma to 
the left chest.  However, it is unclear whether this 
information was based on review of service records or solely 
on history furnished by the Veteran at the time of the May 
2009 examinations.  

Further, with regard to the Klinefelter's syndrome issue, a 
December 2006 opinion by an endocrinologist is to the effect 
that nothing in military service or other activities of daily 
live can alter the constituent elements of Klinefelter's 
syndrome and that nothing in the Veteran's military service 
increased the severity of the Klinefelter's.  However, a May 
2009 opinion is to the effect that the Veteran's chromosomal 
condition was aggravated by service.  The rationales for 
these opinions is not apparent.  

The Board regrets further delay, but medical clarification is 
necessary to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
appropriate VA examinations with regard 
to his claimed left shoulder 
disability, claimed left arm 
disability, and Klinefelter's syndrome.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiners in connection with the 
examinations.  All examination findings 
should be clearly reported.. 

     a)  The left shoulder examiner 
should clearly indicate whether there 
is current left shoulder disability 
which is at least as likely as not (a 
50% or higher degree of probability) 
causally related to the Veteran's 
period of active duty service.  The 
examiner should furnish a detailed 
rationale for the opinion with specific 
reference and discussion of service 
treatment records and post-service 
medical records.

     b)  The left arm examiner should 
clearly indicate whether there is 
current left arm disability which is at 
least as likely as not (a 50% or higher 
degree of probability) causally related 
to the Veteran's period of active duty 
service.  The examiner should furnish a 
detailed rationale for the opinion with 
specific reference and discussion of 
service treatment records and post-
service medical records.

     c)  The Klinefelter's syndrome 
examiner should clearly indicate 
whether Klinefelter's syndrome is a 
congenital defect or a congenital 
disease.  If the examiner determines 
that Klinefelter's syndrome is a 
congenital disease (as opposed to a 
defect), then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
Klinefelter's syndrome was aggravated 
by the Veteran's period of active duty 
service.  The examiner should furnish a 
detailed rationale for the opinion with 
specific reference and discussion of 
service treatment records and post-
service medical records.

2.  After completion of the above, the 
RO should review the expanded record 
and determine if the claims can be 
granted.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


